           Case 1:20-cv-05640-VSB Document 13 Filed 01/15/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                           :
Label Health, LLC,                                         :                            1/15/2021
                                                           :
                                         Plaintiff,        :
                                                           :        20-CV-5640 (VSB)
                           -against-                       :
                                                           :              ORDER
Haywire Consulting, Inc. and Matthew                       :
Blackwell,                                                 :
                                                           :
                                         Defendants. :
                                                           :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff filed this action on July 21, 2020, (Doc. 1), and filed an affidavit of service on

Defendant Matthew Blackwell and acknowledgement of service by Defendant Haywire

Consulting, Inc. on October 22, 2020, (Docs. 3, 4). The deadline for Defendants to respond to

Plaintiff’s complaint was August 18, 2020. (See Docs. 3, 4.) To date, Defendants have not

appeared or responded to the complaint. Plaintiff filed an erroneous request for an entry of

default on October 22, 2020, (Doc. 5), and I directed Plaintiff refile its request for a default

judgment consistent with my Individual Rule 4(H), and in accordance with the procedures set

forth in Local Civil Rules 55.1 and 55.2 for obtaining a Clerk’s Certificate of Default, (Doc. 6).

On December 14, 2020, noting that Plaintiff had taken no further action to prosecute this case, I

ordered Plaintiff to seek a default judgment in accordance with Rule 4(H) of my Individual Rules

and Practices in Civil Cases by no later than December 22, 2020. (Doc. 7.)

        On December 16, 2020 and December 30, 2020, Plaintiff filed deficient requests for a

Clerk’s Certificate of Default. (Docs. 9, 10.) On January 6, 2021, Plaintiff refiled its request,

(Docs. 10, 11) and a Clerk’s Certificate of Default as to Defendants was entered on the same day,

(Doc. 12.) To date, however, Plaintiff has failed to seek a default judgment in accordance with
          Case 1:20-cv-05640-VSB Document 13 Filed 01/15/21 Page 2 of 2


my December 14, 2020 Order. Plaintiff is hereby directed to request a default judgment in

accordance with Rule 4(H) of my Individual Rules and Practices in Civil Cases by no later than

January 25, 2021. Plaintiff is again admonished that if it fails to do so or otherwise demonstrate

that it intends to prosecute this litigation, I may dismiss this case for failure to prosecute pursuant

to Federal Rule of Civil Procedure 41(b).


SO ORDERED.

Dated:     January 15, 2021
           New York, New York                        ________________________________
                                                     VERNON S. BRODERICK
                                                     United States District Judge
